Citation Nr: 0942090	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1968 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
rating decision by the above Department of Veterans Affairs 
(VA) Regional Office (RO) which that granted service 
connection for PTSD, rated as 50 percent disabling.  In 
August 2008, this matter was remanded for further 
development.  A June 2009 rating decision assigned a 70 
percent rating for PTSD, effective June 30, 2005 (the date of 
the original claim).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Based upon recent judicial precedent, the case is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when any 
action on his part is required.

FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the 
appeal, the Veteran submitted a written statement indicating 
that he is satisfied with the RO's grant of a 70 percent 
disability rating for his service-connected PTSD.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of entitlement to an increased rating 
for service-connected PTSD have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R.§§ 20.202, 20.204 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction, above, the RO, in a June 2009 
rating decision, assigned a 70 percent rating for PTSD, 
effective from June 30, 2005.  In a July 2009 statement, the 
Veteran stated, "I do not wish to continue my appeal for the 
findings of a higher individual rating of 100 percent."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2009).

Because the Veteran has withdrawn his appeal as to the issue 
of entitlement to an increased disability rating for service-
connected PTSD, there remain no allegations of error of fact 
or law for appellate consideration on that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to entitlement to an increased rating for PTSD, 
and that issue is dismissed without prejudice.

ORDER

The appeal as to the issue of entitlement to a rating in 
excess of 50 percent for posttraumatic stress disorder is 
dismissed.  

REMAND

As noted, a June 2009 rating decision assigned a 70 percent 
rating for PTSD effective June 30, 2005 (the date of the 
original claim).  In a July 2009 statement, the Veteran 
stated:

In response to the SSOC dated 7-17-09.  I'm pleased with 
the Board's finding of a 70 percent award for my PTSD.  
I do not wish to continue my appeal for the findings of 
a higher individual rating of 100 percent.  I will 
pursue a claim for Individual Unemployability with the 
local VA Regional Office in Boise, Idaho.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  In this case, the 
Veteran has indicated that he wishes to pursue an individual 
unemployability rating rather than a schedular 100 percent 
rating; therefore, the TDIU issue is raised by the record.  
Under Rice, the issue is properly before the Board.  Review 
of the record shows that further development is needed to 
properly adjudicate the TDIU claim.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009). Consideration may be given to a veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The record shows that the Veteran is currently unemployed.  
He alleges that his service connected disabilities prevent 
him from obtaining gainful employment.  The evidence of 
record, specifically the report of the most recent April 2009 
VA examination, notes that the Veteran does not meet the 
criteria for a 100 percent schedular rating for PTSD; 
however, the VA examination did not specifically address the 
Veteran's unemployability and the effect of his service-
connected disabilities (to include PTSD) on his 
employability.  Moreover, the Board notes that the Veteran 
has multiple additional disabilities which are not service 
connected.  The Board finds that the Veteran should be 
afforded an appropriate VA examination to determine whether 
he is unable to secure or maintain substantially gainful 
employment solely as a result of his service-connected 
disabilities.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO should schedule the Veteran for 
an appropriate VA examination to 
determine the effect of his service-
connected disabilities on his 
employability.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., to a 
50/50 probability or greater) that the 
Veteran is unable to secure or maintain 
substantially gainful employment solely 
as a result of his service-connected 
disabilities.  The examination report 
must include a complete rationale for 
all opinions and conclusions expressed.

2.	The RO should then re-adjudicate the 
Veteran's increased rating claim.  If 
it remains denied, the RO should issue 
an appropriate SSOC and give the 
Veteran and his representative the 
opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

